.   .-




                           NEY      GENERAL,
                     OIF ?rExas




Honorable Timothy D. Eyssen   Opinion No. c-650
County Attorney
Wichita Falls, Texas          Re:   Whether the exemption of
                                    farm machinery in Para-
                                    graph H of Sec. 140 of
                                    Article 6701d applies to
                                    a farm pickup or truck
Dear Sir:                           and related questions.
        In your opinion request you state:
          "Our office has met with a problem con-
       cerning the enforcement of our motor vehicle
       inspection law, and we respectfully request
       your opinion concerning three aspects of the
       above cited provision:
          "1. Does the exemption of farm machinery
       as stated in Paragraph I-I
                                apply to a farm pick-
       up or truck which has been licensed as a farm
       truck?
          "2 * Would a Jeep which had been licensed
       as a 'farm truck', and which was primarily
       used on the farm, be exempt from the motor
       vehicle inspection?
          “3. Would the determination of what ma-
       chinery is 'farm machinery' be a fact deter-
       mination for a jury or a question of law for
       the judge?"
        Article 6701d, Section l&O(a), Vernon's Civil Statutes,
provides:
          "It shall be the duty of the Texas Depart-
       ment of Public Safety to require every owner
       of a motor vehicle, trailer, semitrailer, pole
       trailer or mobile home, registered in this
       State, to have the brakes, lighting equipment,
       horns and warning devices, mirrors, and wind-
       shield wipers upon such vehicles inspected at
       State-appointed Inspection stations or by
       State Inspectors as hereinafter provided, that

                          -3151-
                                                 5    .




Honorable Timothy D. Eyssen, page 2 (~-6.50)


       provisions relating to the inspection of
       trailers and semitrailers shall not apply
       when the gross weight of such trailers and
       semitrailers and the load carried thereon
       is four thousand (4,000) pounds or less.
       Only the brakes, lighting equipment, horns
       and warning devices, mirrors, and windshield
       wipers may be inspected and the owner shall
       not be required to have any other equipment
       or part of his motor vehicle inspected as a
       prerequisite for the_issuance of said in-
       spection certificate.
          "(h) The provisions of this Act shall
       not apply to the vehicles referred to in
       paragraph (a) of this Section when moving
       under or bearing current 'Factory Delivery
       License Plates.' Nor shall the provisions
       of this Act apply to farm machinery, farm
       tkailers, farm tractors, and motor vehicles
       of factory model 1935 or earlier, provided
       such motor vehicle is not driven on a fed-
       eral or state highway, . . ." (Emphasis
       added.)
        For the vehicles stated in your letter to be exempt
from the provisions of Article 6701d, Section 140(a), Vernon's
Civil Statutes, it would be necessary for them to fall with-
in the exemptions provided in 6701d, Section l&O(h), Vernon's
Civil Statutes. Farm machinery would be the only place in
this provision where these vehicles might be categorized so
as to fall within this exemption.
        No definition is given in Article 6701d, Vernon's Civil
Statutes of the term farm machinery. Since your question deals
with vehicles registered as farm trucks, we may get some help
from Article 6675a-1, Vernon's Civil Statutes, which defines
certain terms used in that section pertaining to the regis-
tration of vehicles. Section (r) thereof defines "implements
of husbandry" as follows:
           "(r) 'Implements of husbandry' shall mean
        farm implements, machiner and tools as used
        intilling the soda11          not include
        any passenger car 0; truck." (Emphasis added.)
In this definition passenger cars and trucks are specifically
excluded from the term farm machinery. While it is true that



                          -3152-
Honorable Timothy D. Eyssen, page 3 (c-650)


the definitions of one act do not necessarily conform with
the definitions of another act, the similarity of definitions
in Article 6675a-1 and Article 6701~1can be seen by comparing
the term "farm tractor" as defined in 6675a-l(e)   which pro-
vides:
           "(e) 'Farm-tractor' means every motor
        vehicle designed and used primarily as a
        farm implement for drawing other implements
        of husbandry."
with the definitions of "farm tractor" in 6701d, Section 3(b),
which provides:
           "(b) F arm Tractor. Every motor vehicle
        designed and used primarily as a farm imple-
        ment for drawing plows, mowing machines, and
        other implements of husbandry."
        Article 6675a-2,   Vernon’s   Civil Statutes, provides
in part:
           "Every owner of a motor vehicle,...used
        or to be used upon the public highways of
        this state shall apply each year to the
        State Highway Department through the Coun-
        ty Tax Collector. . . for the registration
        of each such vehicle. . . .I'
Trucks and jeeps are motor vehicles.
        Article 6675a-6a, Vernon's Civil Statutes,provides
for the registration of commercial motor vehicles, -used
princi ally for farm purposes, and for a registration fee
of 508 of the regular fee.
        It is,therefore, the opinion of this office that the
exemption of farm machineq from the motor vehicles safety
inspection does not include a farm pickup or truck which the
law requires to be registered as a farm truck,
        It is also the opinion of this o,fficethat a jeep
which the law requires to be registered as a farm truck and
which is primarily used upon a farm, would not be exempt
from the motor vehicle inspection requirement.
        Finally, you are advised that a passenger car, jeep,
or a truck, which is required by law to be registered and is
registered as a farm truck must, as a matter of law, be


                             -3153-
Honorable Timothy D. Eyssen, page 4 (c-650)


safety inspected and does not fall within the term farm ma-
                     is used in Article 67Old, Sect-

        Of course, a pickup, truck, or Jeep which is used
upon a farm exclusively and which is not used upon the public
highways of this State would not be required to be registered
and would not, therefore, be required to be safety inspected.
                          SUMMARY
          The exemption of farm machinery from the
       motor vehicle inspec%ion requirement as stated
       in 6701d, Section l&O(h   Vernon's Civil Stat-
       utes, does not, as a maI9
                               ter of law, include a
       farm pickup or truck or jeep which has been
       registered aa a farm truck and which will pri-
       marily be used on the farm.
                            Yours very truly,
                            WAGGONER CARR
                            Attorney General of Texas


                            By:
                                   Assistan; Attorney General
REO/er/br
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Lonny F. Zwiener
Howard M. Fender
Gordan Cass
Wade Anderson
APPROVED FOR THE ATTORNEY GENERAL
By: T. B. Wright




                          -3154-